Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of March 24,
2014 (the “Effective Date”), between Cubic Energy, Inc., a Texas corporation
(the “Company”), and Scott M. Pinsonnault, an individual residing in Texas (the
“Executive”).

 

The Company and Executive have agreed that Executive will be employed by the
Company and will be appointed as the Chief Financial Officer and Senior Vice
President of the Company pursuant to the terms and conditions of this
Agreement.  As a result, the Company and Executive, intending to be legally
bound, agree as follows:

 

1.                                      Duties.  During the Term (as defined
below), Executive will hold the office of Chief Financial Officer and Senior
Vice President of the Company.  Executive will have such duties and
responsibilities as are commensurate with such title, and as may be assigned
from time to time by and subject to the direction and supervision of the
Company’s Chief Executive Officer and Board of Directors (the “Board”).  During
the Term, excluding any periods of vacation or personal leave to which Executive
is entitled, Executive will render Executive’s services on a full-time basis to
the business and affairs of the Company.  Executive will perform Executive’s
duties with diligence and loyalty to the Company, consistent with prudent
practices within the Company’s industry.  Executive shall dedicate his entire
business time to the Company with the exception of any outside business
activities approved by the Chief Executive Officer or the Board.  Executive will
comply with all policies, rules and regulations of the Company as well as all
reasonable directives and instructions from the Chief Executive Officer and the
Board.  Additionally, during the Term, Executive will, if so requested by the
Company, also serve without additional compensation as an officer, director or
manager of entities directly or indirectly owned or controlled by the Company (a
“Subsidiary”).

 

2.                                      Term.  Unless otherwise terminated as
provided herein, the term of Executive’s employment pursuant to this Agreement
will be for a period of three years, commencing on the Effective Date and
expiring on the third anniversary of the Effective Date (the “Term”).  Following
the Term, unless Executive’s employment shall have terminated pursuant to the
terms of this Agreement, and except as the Company and Executive may otherwise
agree in writing, Executive’s employment shall continue on an “at-will” basis.

 

3.                                      Compensation.  In exchange for services
rendered by Executive hereunder, the Company will provide Executive with the
following compensation and benefits:

 

(a)                                 Compensation.  The Company will pay
Executive an annual salary (the “Base Salary”) of $325,000 in accordance with
the payroll practices of the Company for executive officers in effect from time
to time.  During the Term, the Base Salary will be reviewed at least annually by
the Board, or the Compensation Committee of the Board (the “Compensation
Committee”), after consultation with the Chief Executive Officer and Executive,
and may from time to time be modified as determined by the Board or the
Compensation Committee, in its sole discretion.  Effective as of the date of any
increase, the Base Salary as so increased will be considered the new Base Salary
for all purposes of this Agreement.  Executive’s compensation under this
Agreement will be subject to such withholding for taxes as may be required by
law.

 

(b)                                 Commencement Payments.  The Company will pay
Executive a bonus of $150,000 (the “Commencement Bonus”) on the Effective Date. 
In addition, on or promptly following the Effective Date, the Company will pay
to Deloitte, LLP $37,500 in satisfaction of obligations owed by Executive to
Deloitte, LLP in connection with his termination of

 

1

--------------------------------------------------------------------------------


 

employment with Deloitte, LLP.  The Commencement Bonus shall be subject to
withholding for taxes as may be required by law with respect to all amounts set
forth in this Section 3(b).

 

(c)                                  Performance Bonus.  In addition to Base
Salary, Executive will be eligible to receive, in the reasonable discretion of
the Board or the Compensation Committee, an annual performance bonus (“Bonus”),
beginning with the Company’s fiscal year beginning on July 1, 2014.  Executive’s
eligibility to receive any Bonus payable pursuant to this paragraph shall be
contingent upon Executive being employed by the Company and not having provided
a notice of resignation prior to payment of such Bonus. Commencing with the
Company’s fiscal year beginning on July 1, 2014, such Bonus shall be based on
the Company’s and Executive’s attainment of objectives and targets during each
fiscal year period during the Term that will be agreed upon and set within the
first 90 days of each such fiscal year period during the Term.  The Bonus, if
awarded, will be payable to Executive within 30 days after the Company’s receipt
of audited financial statements for such fiscal year.

 

(d)                                 Incentive Compensation.  In addition to Base
Salary and Bonus, the Executive will be eligible to receive, at the reasonable
discretion of the Board or the Compensation Committee, from time to time or at
least annually, incentive compensation in the form of stock grants, options or
other long term incentives tied to the increase in value of the Company
(“Incentive Compensation Plan” or “ICP”).  Executive and the Company acknowledge
that no plan exists currently and that an ICP is under consideration by the
Company and the Board.  Executive and the Company also acknowledge that any such
plan will be implemented within six (6) months of the Effective Date, subject to
obtaining any necessary shareholder approval.

 

(e)                                  Benefits.  Executive will be offered the
opportunity to participate in such medical and other employee benefit plans for
which Executive is eligible as may be established from time to time by the Board
for executive officers of the Company.  If no direct medical benefit plans are
offered by the Company, then the Executive shall be entitled to a monthly
reimbursement in advance of $1500.00 to purchase medical coverage, subject to
written policies and procedures for expense verification and documentation that
the Company may adopt from time to time.  This amount shall be reviewed for
reasonableness every six months.

 

(f)                                   Holidays and Vacation.  Executive will be
entitled to be paid for holidays according to Company policy in effect from time
to time.  Additionally, Executive will be entitled to 20 personal leave days
each year in accordance with the Company’s policy in effect from time to time
for executive officers.

 

(g)                                 Expense Reimbursement.  The Company will
reimburse Executive for all reasonable and necessary out-of-pocket business,
travel and entertainment expenses incurred by Executive during the Term in the
performance of the duties and responsibilities hereunder, subject to written
policies and procedures for expense verification and documentation that the
Company may adopt from time to time.

 

4.                                      Termination.  Notwithstanding anything
to the contrary in this Agreement, Executive’s employment hereunder will
terminate under any of the following conditions:

 

(a)                                 Death.  Executive’s employment under this
Agreement and any obligations hereunder will terminate automatically upon the
date of Executive’s death.

 

(b)                                 Disability.  The Company will have the right
to terminate this Agreement if Executive becomes disabled subject to this
provision.  For purposes of this Agreement, the Board

 

2

--------------------------------------------------------------------------------


 

will determine in good faith whether Executive is disabled, taking into
consideration whether Executive is able to discharge the essential functions of
Executive’s job with reasonable accommodation and subject to the requirements of
applicable disability discrimination laws.

 

(c)                                  Termination by the Company for Cause. 
Executive’s employment hereunder may be terminated by the Company at any time
for Cause.  For purposes of this Agreement, Cause for termination means the
following:

 

(i)                                     a material breach by Executive of
Executive’s obligations under this Agreement or any other agreement with the
Company, which, if such breach is capable of being cured, Executive fails to
cure within 10 days after receipt of notice of such;

 

(ii)                                  Executive is convicted of, or pleads
guilty or nolo contendere to, any felony, or Executive is convicted of, or
pleads guilty or nolo contendere to, any crime or offense that (A) causes
material harm, including reputational damage, to the Company or any of its
Subsidiaries, or (B) constitutes a crime of moral turpitude or involves acts of
theft, fraud, breach of trust, dishonesty or embezzlement; or

 

(iii)                               Executive’s commission of an act of gross
negligence or willful misconduct involving the Company or any of its
Subsidiaries, or any an act of fraud, embezzlement or knowing violation of
applicable securities laws.

 

(d)                                 Termination by the Company without Cause. 
Executive’s employment hereunder may be terminated by the Company at the
direction of the Board with at least 30 days prior written notice for any reason
that does not meet the requirements for Cause set forth above or for no reason,
or in lieu of such prior written notice, by paying Executive his Base Salary for
such 30-day period.

 

(e)                                  Termination by Executive.  Executive’s
employment hereunder may be terminated at any time by Executive with at least 30
days prior written notice.

 

(f)                                   Deemed Resignation.  Upon termination of
Executive’s employment hereunder for any reason, Executive shall be deemed to
have resigned from all positions, including but not limited to officer, manager
and director positions, if any, then held with the Company or any of its
Subsidiaries unless otherwise agreed to in writing by the Company and Executive.

 

5.                                      Payments upon Termination; Mitigation.

 

(a)                                 Accrued Compensation.  Upon termination of
Executive’s employment hereunder, the Company will be obligated to pay and
Executive will be entitled to receive, in a lump sum within ten days of
termination, the Base Salary that has accrued for services performed until the
date of termination and which has not yet been paid.  In addition, (i) Executive
will be entitled to any vested benefits to which Executive is entitled under the
terms of any applicable benefit plan or program or long-term incentive plan,
including the ICP, of the Company, and, to the extent applicable, short-term or
long-term disability plan or program with respect to any disability, and in all
events subject to the payment timing and other restrictions as may be set forth
in such plan or program, and (ii) to the extent permitted by applicable law and
the terms of the Company’s health insurance and life insurance plans, Executive
and Executive’s family may (but will not be required to) elect to continue to
participate in the Company’s health insurance and life insurance plans,
including any period required pursuant to COBRA or other applicable law,
provided that Executive reimburses the Company for its actual out-of-pocket
costs incurred as a

 

3

--------------------------------------------------------------------------------


 

result of such continuation.  For avoidance of doubt, the Company shall be under
no obligation to provide any compensation or benefits other than to the extent
identified in Section 3 of this Agreement.

 

(b)                                 Termination by the Company without Cause. 
Upon termination of Executive’s employment by the Company without Cause at any
time during the Term, the Company will be obligated to pay and Executive will be
entitled to receive, in a lump sum within ten days of termination all of the
amounts and benefits described in Section 5(a).  The Company shall be obligated
within three business days following Executive’s termination to propose to
Executive a form of a release.  Upon execution and delivery of a release in form
and substance reasonably acceptable to the Company and expiration or valid
waiver of all applicable time periods prior to its effectiveness, the Company
shall pay to Executive, in a lump sum, the then-current Base Salary in effect on
the date of termination for a period to consist of the remaining Term (the
“Severance Amount”).

 

(c)                                  Termination upon Death or Disability.  Upon
termination of Executive’s employment upon the death of Executive pursuant to
Section 4(a) or upon Executive’s becoming disabled pursuant to Section 4(b), the
Company will be obligated to pay, and Executive will be entitled to receive all
of the amounts and vested benefits described in Section 5(a).  For purposes of
this Section 5(c), Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to the Company from time to time or, if Executive fails to give notice to
the Company of such a beneficiary, Executive’s estate.  The Company will have no
duty to open an estate on behalf of Executive, to determine whether any
beneficiary designated by Executive is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any person or entity purporting to act as Executive’s personal representative or
the trustee of a trust established by Executive is duly authorized to act in
that capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

 

(d)                                 Other Termination.  Upon: (i) any voluntary
termination of employment at any time during the Term by Executive,
(ii) termination of employment by the Company for Cause or (iii) any termination
of employment following the expiration of the Term, the Company will have no
further liability under or in connection with this Agreement, except to provide
all of the amounts and vested benefits described in Section 5(a).

 

(e)                                  Breach After Termination.  If (i) the
Company has any obligation pursuant to Section 5(b) to make payments or provide
other benefits to Executive following the last day of Executive’s employment by
the Company, and (ii) Executive breaches the terms and conditions of Sections 6,
7, 8 or 9, then the Company may, without limiting any other remedies that may be
available to the Company, cease providing any such payments or other benefits
pursuant to Section 5(b).

 

(f)                                   Limitation of Payments Pursuant to
Section 409A. If the Severance Amount exceeds an amount (the “Unrestricted
Amount”) equal to two times the lesser of (i) Executive’s annual compensation
based on the annual rate of pay from the Company for the calendar year preceding
the calendar year of the date of termination (adjusted for any increase in such
annual rate of pay during the calendar year of the date of termination that was
expected to continue indefinitely if Executive had not terminated employment)
and (ii) the maximum amount that can be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended (the “Code”) for the calendar year during which the Executive’s
termination of employment occurs, then, to the extent necessary to avoid the

 

4

--------------------------------------------------------------------------------


 

imposition of additional income taxes or penalties or interest on the Executive
under Section 409A of the Code, no more than the Unrestricted Amount may be paid
in the six months following Executive’s date of termination and the lump sum
payment within ten days of termination will be reduced to comply with this
limitation.  If such lump sum payment is reduced to comply with such limitation,
any amount not paid in the initial six months following the date of termination
will be paid in a lump sum six months and two days after the date of
termination.

 

(g)                                 Limitation of Payments Pursuant to
Section 280G.

 

(i)             As used in this Agreement, the term “Change in Control” shall
mean: (A) a change in the ownership of the Company which shall be deemed to
occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group, has more than 50% of the total fair market value or
total voting power of the stock of the Company; provided, however, if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the Company; (B) a
change in the effective control of the Company which shall be presumed to occur
on the date that either (I) any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 20% or more of the total voting power of the stock of the
Company, or (II) a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or (C) a change in the ownership of a substantial portion of the
Company’s assets which shall be deemed to occur on the date that any one person,
or more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than one-third of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, that for this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  The
determination of whether a Change in Control has occurred shall be made in
accordance with the Treasury regulations promulgated under Section 280G of the
Code.  The presumption that a Change in Control has occurred by reason of the
occurrence of an event described above may be rebutted by establishing that such
acquisition or acquisitions of the stock of the Company, or such replacement of
the majority of the members of the Board, does not transfer the power to control
(directly or indirectly) the management and policies of the Company from any one
person (or more than one person acting as a group) to another person (or group).

 

(ii)          For purposes of determining whether a Change in Control has
occurred: (A) persons shall not be considered to be acting as a group merely
because

 

5

--------------------------------------------------------------------------------


 

they happen to purchase or own stock of the Company at the same time, or as a
result of the same public offering; provided, however,  persons shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company; and (B) persons shall not be
considered to be acting as a group merely because they happen to purchase assets
of the Company at the same time, or as a result of the same public offering;
provided, however, persons shall be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of assets, or similar business transaction with the Company.

 

(iii)       If Executive is terminated without Cause within the period beginning
one year before and ending one year after the Change in Control, and the
presumption, if any, under the Treasury regulations promulgated under
Section 280G of the Code that such employment termination was contingent on that
Change in Control is not successfully rebutted, then the Severance Amount shall
be adjusted as set forth below:

 

(A)       The Severance Amount shall be reduced to an amount equal to 2.99 times
the average of the annual compensation which was payable to Executive by the
Company and includible in Executive’s gross income for federal income tax
purposes for the five (5) calendar years ending before the calendar year in
which a Change in Control occurred, or for the portion of such period during
which Executive was actually employed by the Company if Executive has been
employed by the Company for less than five (5) calendar years (the “Base
Period”).  Executive’s average annual compensation shall be determined in
accordance with the Treasury regulations promulgated under Section 280G(d) of
the Code.  As used in this subsection the term “compensation” shall mean and
include every type and form of compensation includible in Executive’s gross
income in respect of his employment by the Company, including compensation
income recognized as a result of the exercise of stock options or sale of the
stock so acquired, except to the extent otherwise provided in the Treasury
regulations promulgated under Section 280G(d) of the Code.

 

(B)       The Severance Amount shall be further reduced by the amount of any
other payment or the value of any benefit received or to be received by
Executive in connection with the termination of his employment or contingent
upon a Change in Control (whether payable pursuant to the terms of this
Agreement, any other plan, agreement or arrangement with the Company) unless
(A) Executive shall have effectively waived in writing his receipt or enjoyment
of such payment or benefit prior to the date of payment or receipt of the
Severance Amount, (B) in the opinion of tax counsel selected by the Company,
such other payment or benefit does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code, or (C) in the opinion of such tax
counsel, the Severance Amount (in its full amount or as partially reduced, as
the case may

 

6

--------------------------------------------------------------------------------


 

be) plus all other payments or benefits which constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code are deductible by the
Company.  The value of any non-cash benefit or any deferred payment shall be
determined by the independent auditors of the Company in accordance with the
principles of Section 280G(d) (3) and (4) of the Code.

 

6.                                      Ownership of Intellectual Property.  To
the extent that Executive alone or with others, at any time previously or during
his employment with the Company or any of its Affiliates, develops, makes,
conceives, contributes to or reduces to practice any intellectual property
related to the duties of Executive or which results in any way from Executive
using the resources of the Company, such intellectual property is and will be
the sole and exclusive property of the Company.  To the extent any such
intellectual property can be protected by copyright, and is deemed in any way to
fall within the definition of work made for hire as such term is defined in 17
U.S.C. §101, such intellectual property will be considered to have been produced
under contract for the Company as a work made for hire.  In any event, and
regardless of whether such intellectual property is deemed to be a work made for
hire, Executive will disclose any and all such intellectual property to the
Company and does hereby assign to the Company any and all right, title and
interest which Executive may have in and to such intellectual property.  Upon
the Company’s request, Executive will execute and deliver to the Company such
other documents as are reasonably necessary to vest in the Company the sole
ownership of and exclusive worldwide rights in and to, all such intellectual
property.

 

7.                                      Non-Disclosure of Confidential
Information.  Executive acknowledges and agrees that, during the Term, Executive
may have access to and become familiar with various trade secrets and other
confidential and proprietary information of the Company and its Subsidiaries
including, but not limited to, the Company’s and its Subsidiaries’ services and
products, documentation, technical data, contracts, business and financial
methods, practices and plans, costs and pricing, lists of the Company’s and its
Subsidiaries’ customers, suppliers, vendors, consultants and employees, methods
of obtaining customers, suppliers, vendors, consultants and employees, financial
and operational data of the Company’s and its Subsidiaries’ customers,
suppliers, vendors, consultants and employees, and the particular business
requirements of the Company’s and its Subsidiaries’ customers, suppliers,
vendors, consultants and employees, marketing and sales literature, records,
software, diagrams, source code, object code, product development, trade
secrets, and the Company’s and its Affiliates’ methods of doing business,
business strategies and standards (collectively, “Confidential Information”). 
Confidential Information shall not include any information which is or becomes
generally available in the public domain or in the Company’s industry through no
willful action of the Executive. Executive expressly agrees not to disclose any
Confidential Information, directly or indirectly, nor use Confidential
Information in any way, either during the Term or at any time thereafter, except
as required in the course of Executive’s employment with the Company. During the
Term and thereafter, Executive (i) will maintain the Confidential Information in
strict confidence; (ii) will not disclose any Confidential Information to any
person or other entity; (iii) will not use any Confidential Information to the
material detriment of the Company or its Subsidiaries; (iv) will not authorize
or permit such use or disclosure; and (v) will comply with the policies and
procedures of the Company and its Subsidiaries regarding use and disclosure of
Confidential Information. All files, papers, records, documents, drawings,
specifications, equipment and similar items relating to the business of the
Company or its Subsidiaries and Confidential Information, whether prepared by
Executive or otherwise coming into Executive’s possession, will at all times
remain the exclusive property of the Company and such items and all copies
thereof will be returned to the Company at the Company’s request or upon the
expiration or termination of Executive’s employment. If Executive becomes
legally compelled (by oral questions, interrogatories, requests for information
or documents, subpoena, civil or criminal investigative demand, or similar
process), or is required by a regulatory body to make any disclosure that is
prohibited or otherwise constrained by this Agreement, the Executive may

 

7

--------------------------------------------------------------------------------


 

furnish that portion of the Confidential Information that Executive is legally
compelled or is otherwise required to disclose; provided, however, that
Executive shall provide the Company with prompt notice of such request so that
it may seek an appropriate protective order or other appropriate remedy.

 

8.                                      Restrictive Covenants.  The parties
hereto recognize that Executive’s knowledge and skill are a material factor in
inducing the Company to enter into this Agreement.  Further, in the course of
the employment of Executive hereunder, and because of the nature of Executive’s
responsibilities, Executive will acquire valuable and confidential information
and trade secrets with regard to the Company’s and its Affiliates’ business
operations, including, but not limited to, the Confidential Information.  In
addition, Executive may develop or continue on behalf of the Company or its
Subsidiaries, a personal acquaintance with some of the Company’s or its
Subsidiaries’ customers, suppliers, vendors, consultants and employees.  As a
consequence, Executive will occupy a position of trust and confidence with
respect to the Company’s or its Subsidiaries’ affairs and services.  In view of
the foregoing, and in consideration of the remuneration paid and to be paid to
Executive under the Purchase Agreement and this Agreement, Executive agrees that
it is reasonable and necessary for the protection of the goodwill and business
of the Company and its Subsidiaries that Executive make the restrictive
covenants contained in this Agreement regarding the conduct of Executive during
and after the employment relationship with the Company, and that the Company and
its Subsidiaries will suffer irreparable injury if Executive engages in conduct
prohibited thereby.  In consideration of Executive’s employment hereunder, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Executive agrees as follows:

 

(a)                                 Non-Solicitation.  Except for any action in
connection with Executive’s duties under this Agreement, during the Term and for
an additional period that is 24 months immediately following the termination of
Executive’s employment with the Company (the “Restricted Period”), Executive
shall not:

 

(i)                                     induce, solicit or otherwise cause any
person or entity that is a customer of the Company or any of its Subsidiaries to
cease or reduce the amount of business of such person with the Company or any of
its Subsidiaries;

 

(ii)                                  induce, solicit or otherwise cause any
person or entity that is a vendor, supplier, distributor, agent or other service
provider of the Company or any of its Subsidiaries, for a purpose competitive
with the products and services of the Company or any of its Subsidiaries, to
cease or reduce the amount of business of such person with the Company or any of
its Subsidiaries; or

 

(iii)                               induce, solicit or otherwise cause any
person employed by the Company or any of its Subsidiaries to leave the
employment or service of the Company or any of its Subsidiaries or provide
information regarding any person employed by the Company or any of its
Subsidiaries to any person or entity under circumstances intended to lead to the
use of that information for purposes of recruiting or hiring; provided that
Executive will not be deemed to have violated this provision if any person
employed by the Company or any of its Subsidiaries responds to a general
advertisement for employment by Executive or a third party.

 

(b)                                 Non-Competition and Non-Solicitation of
Business Opportunities.  Executive acknowledges and agrees that the Confidential
Information the Company shall provide Executive will enable Executive to injure
the Company if Executive should compete with the Company.  Therefore, Executive
hereby agrees that during Executive’s employment and for an additional period
that is 12 months immediately following the termination of Executive’s
employment with

 

8

--------------------------------------------------------------------------------


 

the Company, Executive shall not, without the Company’s prior written consent
(which consent may be withheld in its sole discretion), directly or indirectly: 
(i) invest in (other than investments in publicly-owned companies which
constitute not more than 1% of the voting securities of any such company) a
Competing Business (as defined below), or (ii) participate in a Competing
Business as a manager, employee, director, officer, consultant, independent
contractor, or other capacity or otherwise provide, directly or indirectly,
services or assistance to a Competing Business.  “Competing Business” means any
upstream oil and/or gas company located in the Dallas-Fort Worth, Texas
metropolitan area.  In addition, during the twelve months following the end of
Executive’s employment, Executive shall not, directly or indirectly, in any
capacity, participate or provide services or assistance to any person or entity,
or interfere with the efforts of the Company or its Subsidiaries, with respect
to any business opportunity that (i) the Company or a Subsidiary has
investigated beyond a cursory due diligence review after entering into a
confidentiality or other similar agreement regarding such opportunity or (ii)
the Company or a Subsidiary has spent significant time and/or incurred
significant expenses investigating such opportunity; provided, however, that the
restrictions in this sentence shall not apply to any business opportunity that
the Company has affirmatively determined not to pursue.

 

(c)                                  Acknowledgment.  The parties agree that
effort has been made to limit the restrictions placed upon Executive to those
that are reasonable and necessary to protect the Company’s legitimate
interests.  Executive acknowledges that (i) these restrictions will not prevent
Executive from earning a livelihood and supporting Executive and Executive’s
family during the Restricted Period, (ii) these restrictions are reasonable and
necessary for the protection of the business and goodwill of the Company, (iii)
the consideration provided by the Company under this Agreement is fair and
reasonable in light of these restrictions, and (iv) these restrictions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company.

 

9.                                      Non-Disparagement.  Executive will not
engage in any conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the Company or any of its Subsidiaries or their respective
management, employees, independent contractors or consultants. None of the
Company, any of its Subsidiaries, any officer or director of the Company or any
of its Subsidiaries, or, at the direction of any officer or director of the
Company or any of its Subsidiaries, any employee of the Company or any of its
Subsidiaries, will engage in any conduct that involves the making or publishing
of written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity or
reputation of Executive, except as may be required by law.

 

10.                               Reformation.  In furtherance and not in
limitation of the foregoing, should any duration, scope or geographical
restriction on business activities covered under any provision of this Agreement
be found by any court of competent jurisdiction to be less than fully
enforceable due to its breadth of restrictiveness or otherwise, Executive and
the Company intend that such court will enforce this Agreement to the full
extent the court may find permissible by construing such provisions to cover
only that duration, extent or activity which may be enforceable. Executive and
the Company acknowledge the uncertainty of the law in this respect and intend
that this Agreement will be given the construction that renders its provisions
valid and enforceable to the maximum extent permitted by law.

 

11.                               Key Man Insurance.  The Company shall have the
right to purchase in Executive’s name a key man life insurance policy naming the
Company as the beneficiary thereunder and Executive agrees to cooperate with the
Company’s procurement of such policy.

 

9

--------------------------------------------------------------------------------


 

12.                               Miscellaneous.

 

(a)                                 At Will Employment.  Executive and the
Company agree that Executive’s employment with the Company will be at will under
applicable law and, as such, Executive’s employment may be terminated by the
Company or by the Executive at any time, with or without cause, and with or
without notice, subject to the obligations, rights and remedies set forth in
this Agreement.

 

(b)                                 Severability.  The covenants, provisions and
sections of this Agreement are severable, and in the event that any portion of
this Agreement is held to be unlawful or unenforceable, the same will not affect
any other portion of this Agreement, and the remaining terms and conditions or
portions thereof will remain in full force and effect.  This Agreement will be
construed in such case as if such unlawful or unenforceable portion had never
been contained in this Agreement, in order to effectuate the intentions of the
Company and Executive in executing this Agreement.

 

(c)                                  No Waiver.  The failure of either the
Company or Executive to object to any conduct or violation of any of the
covenants made by the other under this Agreement will not be deemed a waiver of
any rights or remedies.  No waiver of any right or remedy arising under this
Agreement will be valid unless set forth in an appropriate writing signed by
both an executive officer of the Company (other than Executive) and Executive.

 

(d)                                 Assignment.  This Agreement is binding upon
the Company and Executive and their respective heirs, personal representatives,
successors and assigns; provided that, the services to be rendered by Executive
to the Company under this Agreement are personal in nature and, therefore,
Executive may not assign or delegate Executive’s rights, duties or obligations
under this Agreement, and any attempt to do so will be null and void.  The
Company may assign its rights under this Agreement and delegate its duties and
responsibilities under this Agreement to any entity acquiring all or
substantially all of the assets of the Company and/or its Subsidiaries or to any
entity into which the Company may be merged or consolidated.

 

(e)                                  Survival.  Sections 5, 6, 7, 8 and 10 of
this Agreement will continue to be enforceable after termination of Executive’s
employment with the Company or expiration of this Agreement.

 

(f)                                   Governing Law and Venue. This Agreement
will be governed by and construed in accordance with the internal laws of the
State of Texas without giving effect to any choice of laws principles thereof.
The parties agree that the judicial venue for any disputes under this agreement
shall be any state court of Texas with jurisdiction under law located in Dallas
County, Texas.

 

(g)                                 No Oral Modifications.  No alterations,
amendments, changes or additions to this Agreement will be binding upon either
the Company or Executive unless reduced to writing and signed by both the
Company (by an officer of the Company other than Executive) and Executive.  Any
consent, notice or other action on behalf of the Company permitted or required
to be taken under this Agreement may be taken by an officer of the Company other
than Executive specifically.

 

(h)                                 Notices.  All notices under this Agreement
will be sent and deemed duly given when posted in the United States first-class
mail, or nationally recognized overnight courier service, postage prepaid to the
addresses set forth below:

 

10

--------------------------------------------------------------------------------


 

(i)                                     if to the
Company:                                                                                       
Cubic Energy, Inc.
9870 Plano Rd.
Dallas, TX 75238
Attn: Chief Executive Officer

 

(ii)                                  if to
Executive:                                                                                                            
Scott M. Pinsonnault
15 Kendal Court
Heath, TX 75032

 

(i)                                    Entire Agreement.  This Agreement
constitutes the entire understanding between the Company and Executive with
respect to employment of Executive, and supersedes all prior oral or written
communications, proposals, representations, warranties, covenants,
understandings or agreements between the Company and Executive, relating to the
subject matter of this Agreement.

 

(j)                                    NO JURY TRIAL. THE PARTIES HEREBY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THIS AGREEMENT.

 

(k)                                 Section 409A.  Each payment under this
Agreement, including each payment in a series of installment payments, is
intended to be a separate payment for purposes of Treas. Reg. §1.409A-2(b), and
is intended to be: (i) exempt from Section 409A of the Internal Revenue Code of
1986, as amended, the regulations and other binding guidance promulgated
thereunder (“Section 409A”), including, but not limited to, by compliance with
the short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4)
and the involuntary separation pay exception within the meaning of Treas. Reg.
§1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but
not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will
be administered, interpreted and construed accordingly.  If, nonetheless, this
Agreement either fails to satisfy the requirements of Section 409A or is not
exempt from the application of Section 409A, then the parties hereby agree to
amend or to clarify this Agreement in a timely manner so that this Agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.

 

(l)                                    Counterparts; Electronic Signature.  This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  Further, this Agreement may be executed by transfer of an
originally signed document by facsimile, e-mail or other electronic means, any
of which will be as fully binding as an original document.

 

(Signatures on following page.)

 

11

--------------------------------------------------------------------------------


 

                                                As evidence of their agreement
with respect to the obligations, rights and remedies set forth in this
Agreement, the parties have each executed this Agreement as of the Effective
Date.

 

 

 

COMPANY:

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

Name:

Calvin A. Wallen, III

 

Title:

President & CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Scott M. Pinsonnault

 

Scott M. Pinsonnault

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

12

--------------------------------------------------------------------------------